Case 1:19-cr-00084-DLH Document 3 Filed 06/05/19 Page 1 of 1

REQUEST FOR WARRANT ON FILING OF AN INDICTMENT

TO: Clerk, United States District Court . OP
S(Q-er -
District of North Dakota \i 1 Mt

The Grand Jury returned an Indictment on June 5, 2019, against April Lynn
Gearhart, a/k/a Reno, charging the following:

21 U.S.C. § 846 - Conspiracy to Distribute and Possess with Intent to Distribute a
Controlled Substance (500 grams or more mixture)

18 U.S.C. § 1957 - Engaging in Monetary Transaction in Property Derived from
Specified Unlawful Activity (Money Laundering)

18 U.S.C. § 2 - Aiding and Abetting

21 U.S.C. § 853 - Forfeiture

 

It is requested that you prepare and deliver to the United States Marshal for

the District of North Dakota a warrant directed to the above-named defendant.

The United States will not be in a position to recommend conditions

of release until it has reviewed the bond study to be performed by Pretrial Services.

L] The United States recommends that:

[] Bail be set at $

 

[1 Defendant be detained without bail.

COMMENTS:

Dated: June 5, 2019

 

REW H. WRIGLEY
United States Attorney
